Title: From John Adams to James Wood, 10 June 1798
From: Adams, John
To: Wood, James


To the Inhabitants of the City of Richmond in the State of VirginiaGentlemen
Philadelphia June 10 1798



I thank you for this Address presented to me by Mr. Clopton your Representative in Congress.
A free and equal Constitution of Government has rarely existed among Men. As almost all Mankind from the earliest accounts which remain, have deviated from the track, it is not surprizing that Foreigners in this age have not succeeded in the pursuit, especially as we knew they have all set out started wrong. The Republicks of Antiquity, and the middle Ages, while they preserved the Virtues on which alone they were founded, although continually divided in opinion, and perpetually in contest and dissentions about their internal Policy, never failed to unite against foreign Intrigues, Influence and Aggressions, a foreign War, or a prospect of it, never failed to unite them as one Man at home. The latter End of the Eighteenth Century has shewn Us that ever Republic in Europe, has lost its fundament Maxim. The Virtues are gone. Republicks founded on Crimes, & Supported by Crimes are Novelty in the Universe. No Delirium short of modern Philosophy could have ever conceived the Idea.—In virtuous Republicks, it is a Maxim sacred and fundamental, that the Will of the Majority shall be the Will of the whole. But in vicious all Republicks vicious and criminal, the Minority always resorts to foreign Influence for Aid and support, and for assistance. To overthrow and take Vengeance on the Majority. All the Republicks of former times were destroyed in this manner and all the Republicks in Europe which remained have fallen in the same manner, within a few Months. Happy Americans, if you can learn Wisdom from the Experience of others.
I am happy, to find that you appear to be aware of the Danger and determined to escape it.

John Adams